Citation Nr: 0320273	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  95-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1978 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.
 
The Board previously considered this matter and denied 
service connection in a July 2002 decision.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a joint motion, in a 
March 2003 Order, the Court vacated the portion of the Board 
decision that denied service connection for a cervical spine 
disorder and remanded the matter to the Board for 
readjudication.  By letter dated in June 2003, the Board 
advised the veteran and his representative of the additional 
time in which the record before the Board could be 
supplemented.  The responses from the veteran and his 
representative, both received in July 2003, have been 
associated with the claims folder.  The case is now ready for 
appellate review.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is medical evidence of cervical spine arthritis to 
a compensable degree within one year from the veteran's 
separation from service.  


CONCLUSION OF LAW

Service connection for cervical spondylosis is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals substantial compliance 
with the VCAA sufficient for purposes of disposing of the 
instant appeal.  That is, the determination yielded herein is 
such that any deficiency in notice or assistance results in 
no prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the evidence in this case supports 
service connection for cervical spondylosis.  Service records 
in this case show that the veteran was discharged in 
September 1992 and filed a claim for VA disability 
compensation contemporaneously with discharge.  VA outpatient 
medical records indicate that he presented for X-rays of the 
cervical spine in June 1993.  The X-ray report notes a 
history of degenerative joint disease.  Films showed 
narrowing of the C4-5 disc with evidence of C4-5 disc 
degeneration and reversal of the lordotic curve.  Thus, the 
June 1993 VA outpatient X-rays establish the existence of 
arthritic changes in the cervical spine within one year after 
the veteran's separation from service.  During the August 
1993 VA general medical examination, the veteran described 
frequent discomfort posteriorly in the left side of the neck.  
During the August 1993 VA orthopedic examination, he added 
that he had a history of headaches, which he associated with 
his neck.  These VA examination reports reflect competent 
evidence of current symptoms associated with the cervical 
spine.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence demonstrates arthritis in the 
cervical spine to a compensable degree, such that service 
connection may be established on a presumptive basis for 
chronic disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.307(a)(3).  Therefore, the appeal is granted.  




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for cervical 
spondylosis is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

